            Case 2:19-cv-00707-JAD-CWH Document 9 Filed 07/10/19 Page 1 of 2



 1   ALISON BRASIER, ESQ.
 2
     Nevada Bar No. 10522
     HICKS & BRASIER, PLLC
 3   2630 S. Jones Blvd.
     Las Vegas, Nevada 89146
 4
     Phone (702) 628-9888
 5   Fax    (702) 960-4118
     Email: abrasier@lvattorneys.com
 6   Attorneys for Plaintiff
 7
                                         UNITED STATES DISTRICT COURT
 8
                                              DISTRICT OF NEVADA
 9

10   KATHRYN BOVARD,                                        CASE NO.: 2:19-cv-00707-JAD-CWH

11                          Plaintiff,                      STIPULATION AND ORDER FOR
                                                            DISMISSAL WITHOUT PREJUDICE
12
     vs.
13
     HILTON HOTELS d/b/a DOUBLETREE BY                                   ECF Nos. 4, 9
14   HILTON HOTEL CHARLOTTE, a foreign
     corporation; DOES 1 through 100; and ROE
15
     CORPORATIONS 1 through 100,
16                    Defendants.
17

18
            Plaintiff KATHRYN BOVARD and Defendant DOUBLETREE MANAGEMENT, LLC,

19
     erroneously named as HILTON HOTELS d/b/a DOUBLETREE BY HILTON HOTEL CHARLOTTE, by

20   and through their respective undersigned counsel of record, agree and stipulate that all claims in the

21   above-entitled action against shall be dismissed in their entirety, without prejudice, each party to bear its

22   ///
23   ///
24   ///
25

26

27

28




                                                            1
            Case 2:19-cv-00707-JAD-CWH Document 9 Filed 07/10/19 Page 2 of 2



 1   own costs and attorneys’ fees.
 2
     DATED this 10th day of July, 2019.
 3
     HICKS & BRASIER, PLLC
 4
     _/a/ Alison Brasier________
 5
     ALISON BRASIER, ESQ.
 6   Nevada Bar No. 10522
     2630 S. Jones Blvd
 7   Las Vegas, Nevada 89146
     Attorneys for Plaintiff
 8

 9

10   DATED this 10th day of July, 2019.
11
     WEINBERG, WHEELER, HUDGINS, GUNN & DIAL, LLC
12
     _/s/ Howard Rusell____________________
13   HOWARD RUSSELL, ESQ.
14
     Nevada Bar No. 8879
     6385 S. Rainbow Blvd, Ste. 400
15   Las Vegas, Nevada 89118
     Attorneys for Defendant Doubletree Management LLC,
16   Erroneously named as Hilton Hotels d/b/a Doubletree by
17
     Hilton Hotel Charlotte

18
                                                     ORDER
19
             Basedononthe
            Based       theforegoing,
                             parties' stipulation
                                        IT IS SO [ECF   No. 9] and good cause appearing, IT IS HEREBY
                                                   ORDERED.
20
      ORDERED that THIS ACTION IS DISMISSED without prejudice, each side to bear its own fees and
21    costs. The pending
                   Dated motion
                            this ___today
                                        dismiss  [ECF
                                           of July,    No. 4] is DENIED as moot. The Clerk of Court is directed
                                                    2019.
      to CLOSE THIS CASE.
22
                                                             _______________________________________
                                                           _________________________________
                                                             UNITED STATES_________DISTRICT
                                                                                    ___________
                                                                                              ____
                                                                                               _
                                                                                               COURT JUDGE
23
                                                           U.S. District Judge  Jennifer
                                                                          udgge Jenn
                                                                                Je
                                                                                 en ifer A   Dorsey
                                                                                         A.. D
                                                                                             Doorse
24                                                         Dated: July 15, 2019

25

26

27

28




                                                         2
